Citation Nr: 0719314	
Decision Date: 06/27/07    Archive Date: 07/05/07

DOCKET NO.  04-28 180	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for diabetes 
mellitus, Type II, and if so, whether the reopened claim 
should be granted.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The veteran served on active duty from December 1974 to 
January 1986. 

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, that denied entitlement to service connection for 
diabetes mellitus, Type II, as the evidence submitted was not 
new and material.  On review, a Decision Review Officer (DRO) 
determined that new and material evidence had been received, 
reopened the claim and denied the claim on the merits. 

The veteran presented testimony at a personal video 
conference hearing in November 2006 before the undersigned 
Acting Veterans Law Judge.  A copy of the hearing transcript 
was attached to the claims file.

As discussed below, the issue of whether new and material 
evidence has been received to reopen a claim of entitlement 
to service connection for diabetes mellitus, Type II is 
reopened.  However, additional development is required prior 
to appellate review.  This issue is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a letter rating decision in January 1995, the RO 
denied a claim of entitlement to service connection for 
diabetes.  The veteran did not perfect his appeal to this 
decision, thus it became final.

2.  Evidence received since the final January 1995 letter 
rating decision relates to an unestablished fact necessary to 
substantiate the claim for diabetes mellitus, Type II, is not 
cumulative and redundant, and by itself or in connection with 
the evidence previously of record, raises a reasonable 
possibility of substantiating the claim.


CONCLUSION OF LAW

New and material evidence to reopen the claim of entitlement 
to service connection for diabetes mellitus, Type II has been 
received, and the veteran's claim for that benefit is 
reopened.  38 U.S.C.A. §§ 5103A(f), 5108, 7105 (West 2002); 
38 C.F.R. § 3.156(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to notify and to assist

With respect to the issue on appeal, the Board finds that VA 
has substantially satisfied the duties to notify and assist.  
In view of the disposition of the matter on appeal herein, no 
useful purpose would be served by further discussion or 
analysis of the VA's duties to notify and assist in this 
case.  Thus, the Board finds that further discussion of the 
duties to notify and assist on the issue of whether new and 
material evidence has been received is not warranted.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).

II. Diabetes mellitus, Type II

The veteran seeks entitlement to service connection for 
diabetes mellitus, Type II.  

Service connection for diabetes mellitus, Type II, was 
initially denied by the RO in August 1992.  The veteran did 
not appeal this decision.  The veteran attempted to reopen 
the claim and in a July 1993 rating decision, the RO denied 
the claim as new and material evidence had not been 
submitted.  In a January 1995 letter rating decision, the RO 
denied the claim.  Although the veteran initiated an appeal, 
and a statement of the case was issued, he did not perfect 
his appeal.  

Absent an appeal, a decision of a duly constituted rating 
agency or other agency of original jurisdiction shall be 
final and binding on all VA field offices as to conclusions 
based on evidence on file at the time VA issues written 
notification in accordance with 38 U.S.C.A. § 5104.  38 
U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 20.1103.

An appeal consists of a timely filed notice of disagreement 
in writing and, after a statement of the case has been 
furnished, a timely filed substantive appeal.  38 C.F.R. §§ 
20.200, 20.302.  The appellant did not appeal the August 1992 
and July 1993 rating decisions and thus, the decisions became 
final.  As he did not perfect an appeal to the January 1995 
decision, the decision became final.  

If a claim of entitlement to service connection has been 
previously denied and that decision became final, the claim 
can be reopened and reconsidered only if new and material 
evidence is presented with respect to that claim.  38 
U.S.C.A. § 5108; see Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991).

The Board has a jurisdictional responsibility to consider 
whether it was proper for a claim to be reopened, regardless 
of whether the previous action denying the claim was appealed 
to the Board.  Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 
2001).  Therefore, although a DRO reopened the claim and 
decided the claim on the merits, the issue before the Board 
is as stated on the first page of the present decision.

To reopen a claim which has been previously denied and which 
is final, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108.  Under the provisions of 38 
C.F.R. § 3.156(a), evidence is considered "new" if it was not 
previously submitted to agency decisionmakers.  See also 
Struck v. Brown, 9 Vet. App. 145, 151 (1996); Blackburn v. 
Brown, 8 Vet. App. 97, 102 (1995); Cox v. Brown, 5 Vet. App. 
95, 98 (1993).  "Material" evidence is evidence which, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  See 38 C.F.R. § 3.156(a).

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
presented) will be evaluated, in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273, 283 (1996).  In 
determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  However, lay 
assertions of medical causation cannot serve as the predicate 
to reopen a claim.  See Moray v. Brown, 5 Vet. App. 211, 214 
(1993).

In Elkins v. West, 12 Vet. App. 209 (1999), the Court of 
Appeals for Veterans Claims held the Board must first 
determine whether the appellant has presented new and 
material evidence under 38 C.F.R. § 3.156(a), in order to 
have a finally denied claim reopened under 38 U.S.C.A. § 
5108.  Then, if new and material evidence has been submitted, 
the Board may proceed to evaluate the merits of the claim, 
but only after ensuring that the VA's duty to assist has been 
fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 
328 (1999).

The RO considered the evidence of record at the time of the 
final decision in January 1995.  Although the letter 
notifying the veteran of the decision did not go into detail 
as no additional evidence had been submitted, earlier ratings 
and notification letters had discussed the need for new and 
material evidence after a prior final decision.  

The evidence received into the record since the January 1995 
determination includes statements from the veteran, the 
veteran's testimony at a video conference hearing in November 
2006, VA outpatient treatment records, a VA inpatient summary 
for a period from December 1988 to March 2003; a request from 
Social Security Administration for the veteran's records; and 
a statement from a private medical doctor.  

A private medical doctor wrote that had further testing been 
completed after a blood glucose laboratory result in March 
1986, this might have permitted an earlier diagnosis of his 
diabetes mellitus.  The inpatient summary indicates that the 
veteran was hospitalized in December 1988 for treatment of 
diabetes mellitus.  VA outpatient treatment records indicate 
a history of diabetes since 1986, 1987 and 1989.  This 
evidence, which is presumed credible for this purpose, when 
viewed with the evidence previously of record, constitutes 
new and material evidence as defined by the regulation.  38 
C.F.R. § 3.156(a).  It was not previously submitted to agency 
decisionmakers, and it relates to an unestablished fact 
necessary to substantiate the claim.  In connection with the 
evidence previously of record, the new evidence does raise a 
reasonable possibility of substantiating the claim.  As such, 
the new evidence is also material to the issue before the 
Board.  Accordingly, the claim for entitlement to service 
connection for diabetes mellitus, Type II, may be reopened.  
38 U.S.C.A. § 5108.

To that extent only, the claim is allowed.  The issue of 
entitlement to service connection for diabetes mellitus, Type 
II, will be addressed in the remand attached to this 
decision.  38 U.S.C.A. § 5108.


ORDER

New and material evidence having been received, the veteran's 
claim of entitlement to service connection for diabetes 
mellitus, Type II is reopened; the appeal is granted to this 
extent only.




REMAND

As noted in the above decision, the Board has determined that 
new and material evidence has been presented to reopen the 
veteran's claim for service connection for diabetes mellitus, 
Type II.  The record does not show nor does the veteran 
contend that he served in Vietnam. 
 
VA regulations provide that where a veteran served 
continuously for 90 days or more during a period of war or 
after December 31, 1946, and specified diseases, such as 
diabetes mellitus, become manifest to a degree of 10 percent 
within one year from date of termination of such service, 
such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 2002); 38 C.F.R. § 3.307, 3.309 
(2006).

The evidence of record shows that the veteran had a diagnosis 
of diabetes mellitus in December 1988.  At his separation 
examination in November 1985 the veteran reported a recent 
weight gain of 20 pounds due to stress.  He claims that a 
laboratory reading of a high glucose level at a VA 
examination in March 1986 was a sign of diabetes mellitus.  
The record also indicates that the veteran was hospitalized 
in December 1988 for treatment of diabetes mellitus.  During 
a period of VA hospitalization from April to July 1992, the 
veteran was seen for consultation on two occasions because of 
fluctuating blood sugar levels.  In May 1992, it was noted 
that the veteran had a history of diabetes mellitus of three 
years duration.  In June 1992, the physician noted that the 
veteran had been diagnosed with diabetes mellitus in 1987 and 
had been on oral medication since 1987.  The veteran 
testified in November 2006 that he was diagnosed with 
diabetes in 1987 or 1988 when he was working in the Civil 
Service at the same Air Force Base from which he had been 
discharged.  His private physician suggests that based on the 
1986 laboratory reading, further testing for diabetes might 
have resulted in a diagnosis.  Given the uncertainty 
associated with the evidence of record, the Board finds that 
a remand is necessary to clarify when diabetes mellitus was 
initially diagnosed; and to obtain all supporting records.  
Thus, VA and private medical treatment records and the VA 
hospitalization records should be obtained as well as a VA 
medical opinion prior to appellate review.  38 C.F.R. 
§ 3.159(c)(4) (2006).  

Evidence of record shows that in August 1999, the Social 
Security Administration (SSA) requested VA records in order 
to make a disability determination for the veteran.  The 
record does not contain the decision on the veteran's SSA 
claim or the records relied upon in rendering the decision.  
The Court has interpreted the duty to assist to include 
requesting information and records from the SSA which were 
relied upon in any disability determination.  See Hayes v. 
Brown, 9 Vet. App. 67, 73-74 (1996).  Consequently, these 
records must be obtained and associated with the claims file 
prior to final adjudication of the veteran's claim.

Accordingly, the case is REMANDED for the following action:

1. Request the veteran to provide as much 
detailed information pertaining to the 
dates and sources of his earliest 
treatment for diabetes mellitus.  He 
should be provided with any necessary 
release forms for completion and all 
identified sources should be contacted.

2. Request the veteran's outpatient 
treatment records which pertain to the 
treatment or diagnosis of diabetes 
mellitus, to include glucose testing 
results, as a civilian employee from 
Homestead Air Force Base, Florida from 
January 1986 to December 1988.  

3. Request VA outpatient treatment records 
from January 1986 to December 1988 which 
pertain to the treatment or diagnosis of 
diabetes mellitus to include glucose 
testing results.  Also request the 
clinical records and discharge summary for 
a period of VA hospitalization in December 
1988 for treatment of diabetes mellitus.   

4.  After obtaining any necessary 
identifying information, request the SSA 
decision and medical records on which a 
decision relied pertaining to the 
veteran's claim for SSA disability 
benefits.

5.  After the above development is 
completed, request a VA medical opinion on 
the nature, etiology and date of onset of 
the veteran's diabetes to determine 
whether there is a causal nexus between 
the veteran's currently diagnosed diabetes 
mellitus, Type II and his active military 
service.  The claims file, to include a 
copy of this Remand should be made 
available to the VA physician for review 
and the medical opinion should reflect 
that such review was accomplished.   

The reviewer should offer an opinion as to 
whether it is at least as likely as not (a 
50 percent probability or more) that any 
current diabetes mellitus is related to 
the veteran's active service, or 
manifested to a degree of 10 percent or 
more within one year from the date of 
separation from service.  The opinion 
should include a discussion of a high 
glucose reading in March 1986. 
A complete rationale for the opinion 
expressed must be provided.

If it cannot be determined whether the 
veteran currently has diabetes mellitus 
that is related to his active service, on 
a medical or scientific basis and without 
invoking processes relating to guesses or 
judgment based upon mere conjecture, the 
reviewer should clearly and specifically 
so specify in the report, and explain why 
this is so. 

6.  After completion of the above, readjudicate 
the issue on appeal.  If any benefit sought on 
appeal remains denied, the appellant and his 
representative should be provided a 
supplemental statement of the case.  An 
appropriate period of time should be allowed 
for response.  Thereafter, the case should be 
returned to the Board. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
JASON R. DAVITIAN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


